Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.
Claim Objection
Claim 4 is objected to because it lacks and “and” or an “or” between the last two members of the Markush group.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product of composition thereof which is a judicial exception without significantly more. 
	Claims 1-7 are drawn to a polypeptide that is a sperm stabilizer and a composition thereof. Claims 2-3 state its function. Claims 4-5 define the mammalian species of gametes that it can be used to stabilize. Claim 6 recites that the spermatic bio-stabilizer is diluted in an extender medium. Claim 7 recites that the extender medium further comprises a cryoprotectant. 
This judicial exception is not integrated into a practical application because claims 1-7 are drawn to a composition. Composition claims are not methods. That is, they do not have action steps that integrate the natural product into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-5 are drawn only to the natural product without further additives. Claims 2-3 state inherent properties. Regarding the composition claims, sperm extended media also contains natural products such as glycerol (also a cryoprotectant; see Vinson (US 20070275366). Such extender media are routine and conventional in the art of sperm stabilization.
Therefore, claims 1-7 do not recite patent eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-12 are drawn to a spermatic bio-stabilizing polypeptide comprising SEQ ID NO: 1, a composition thereof and a method of use thereof. The limitation of a “polypeptide comprising SEQ ID NO: 1” is interpreted to mean that the polypeptide is SEQ ID NO: 1 or that SEQ ID NO: 1 is an amino acid sequence present at either  end of or within a  greater polypeptide sequence. 
The specification does not provide sufficient written description for a polypeptide that comprises  SEQ ID NO: 1 where the amino acid sequence is present at either end of or within a  greater polypeptide sequence.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the instant case, the specification does not provide sufficient written description for ay polypeptide that contains SEQ ID NO: 1 where the amino acid sequence is present at either  end of or within a  greater polypeptide sequence. While a function is claimed -- that SEQ ID NO: 1 is a spermatic bio-stabilizer -- there is a lack of guidance/support in the claims and/or specification as to what residues (the structure element of “structure + function” language) must be conserved in any polypeptide  that contains SEQ ID NO: 1 in order to confer an overall  functioning polypeptide  that can carry out the claimed bio-stabilization of sperm. Put another way, Applicant has not shown what structural residues must be present around SEQ ID NO: 1 so that the full polypeptide that contains SEQ ID NO: 1 still has the ability to stabilize sperm. The claims cover all possible lengths and amino acid sequences around SEQ ID NO: 1. However, the specification lacks written description for any such polypeptide that contain SEQ ID NO: 1  as part of the structure.
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 	Thus,  skilled artisan cannot envision the detailed chemical structure of polypeptides that  encompass SEQ ID NO: 1 from the instant specification. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In the absence of sufficient recitation of distinguishing identifying characteristics of a polypeptide that comprises SEQ ID NO: 1, the specification does not provide adequate written description of the claimed genus. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Regarding the prior art, no references relating to SEQ ID NO: 1 or  a polypeptide that comprises SEQ ID NO: 1  were found before the effective filing date of the claimed invention.  Thus, polypeptides comprising the polypeptide sequence  were not found to be reasonably taught or suggested by the prior art of the prior art at the time of filing of the claimed invention. Thus, while the specification provides written description for a polypeptide containing of the amino acid sequence of SEQ ID NO: 1, the claims  lack written description regarding polypeptides that contain this sequence. Applicant was not in possession of the full scope of claims 1-12 at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because it is unclear if the designation “FB-sp” refers only to the polypeptide of SEQ ID NO: 1 or any of the numerous polypeptides that contain SEQ ID NO: 1.
	Claim 8 is rejected because “the ejaculate” lacks antecedent basis in the claim.
	Claim 8 is rejected because “the breeding males” lacks antecedent basis in the claim.
Claim 8 is rejected because “the liquid fraction” lacks antecedent basis in the claim.
Claim 8 is rejected because “the living cells” lacks antecedent basis in the claim
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation the cell fraction, and the claim also recites “(the sperm)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The terms “short” and “long” in claim 8 are relative terms which renders the claim indefinite. The terms “short” and “long” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The phrase “keeping the fertilizing solution obtained in step c) in a cryopreserved or cold medium” as recited in step d) is vague and indefinite because it is unclear if the fertilizing solution has been mixed with a cryopreserved or cold medium or if the fertilizing solution is kept in a separate contain in a larger container of a cryopreserved or cold medium.
Claim 8 is rejected because the phrase “the place” lacks antecedent basis in the claim.
Claim 8 is rejected because  the phrase “the females” lacks antecedent basis in the claim.
Claim 8 is rejected because it is unclear to what “use” the claim refers in step e.
Claim 8 is rejected because the phrase “according to the artificial insemination protocols known in the art” is vague and indefinite because  it fails to point out what is included or excluded by artificial insemination protocols concerning the art.
Claim 8 is rejected because the phrases “the artificial insemination protocols” and “the art” lack antecedent basis of the claim.
	Claims 2-7 and 9-12 are rejected because they are dependent claims that do not overcome the deficiency  of the rejected claim from which they depend.

	The prior art neither teaches nor suggests the polypeptide sequence of SEQ ID NO: 1. Graham (US 8623658) teaches a method of processing sperm using a protein source (claim 33) where the protein source is, for example, milk, milk extract, egg yolk, egg yolk extract,  soy protein or soy protein extract (col. 92, lines 37-45).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653